


EXHIBIT 10.66

AMENDED AND RESTATED JOINT VENTURE AGREEMENT

           This AMENDED AND RESTATED JOINT VENTURE AGREEMENT (this “Agreement”)
is entered into as of the 30th day of December, 2004, by and among VaxGen, Inc.,
a Delaware corporation (“VaxGen”), Nexol Biotech Co., Ltd., a corporation
organized under the laws of the Republic of Korea (“Nexol”), Nexol Co., Ltd., a
corporation organized under the laws of the Republic of Korea (“Nexol Co”), KT&G
Corporation (formerly Korea Tobacco & Ginseng Corporation), a corporation
organized under the laws of the Republic of Korea (“KT&G”), and J. Stephen &
Company Ventures Ltd., a corporation organized under the laws of the Republic of
Korea (“JS,” and together with VaxGen, Nexol, Nexol Co and KT&G, the “Parties”
and each a “Party”).

RECITALS

           WHEREAS, the Parties are parties to a Joint Venture Agreement dated
February 25, 2002, which agreement was amended by a certain Amendment to Joint
Venture Agreement (the “Amendment”) dated July 14th, 2004 (as so amended, the
“Prior Agreement”).

           WHEREAS, pursuant to, and in accordance with, Section 23.3 of the
Prior Agreement, the Parties desire to amend and restate the Prior Agreement in
its entirety, such that upon execution and delivery of this Agreement, the Prior
Agreement shall be of no further force and effect and shall be superceded in its
entirety by this Agreement.

           NOW, THEREFORE, in consideration of the mutual premises, agreements
and covenants set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending legally to be bound, hereby agree as follows:

1.      DEFINITIONS. Each capitalized term use, but not specifically defined in
this Agreement, shall have the meaning ascribed to it in this Section 1.

          “Affiliate” of a Party means any corporation, association, or other
entity which, directly or indirectly, controls the Party or is controlled by the
Party or is under common control with the Party, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of an entity through the ownership of
voting securities or otherwise, including, without limitation, having the power
to elect a majority of the board of directors or other governing body of such
entity.

          “Agreement” means this Joint Venture Agreement.

          “Amendment” has the meaning set forth in the Recitals of this
Agreement.

          “Assignment Agreement” means that certain Assignment Agreement,
entered into as of March 25, 2002, between VaxGen and JVC.

          “Board” means the Board of Directors of the JVC.

          “Breaching Party” has the meaning set forth in Section 12.3 of this
Agreement.

--------------------------------------------------------------------------------




          “Collateral Agreements” means, collectively, the License Agreement,
the Sub-License Agreement, the Supply Agreement, and any other agreement,
whether oral or written, entered into between or among any of the Parties or
between or among any of the Parties and the JVC, in respect of, or in any way
concerning, the JVC or the Korean Facility, but excluding this Agreement, the
Assignment Agreement, and any and all agreements in respect of VCI.

          “Common Shares” means the common shares authorized for issuance by the
JVC pursuant to Section 4.4 of this Agreement.

          “Continuing Parties” has the meaning set forth in Section 6.2(a) of
this Agreement.

          “Contribution Agreement” means that certain Contribution Agreement,
entered into as of February 25, 2002, by and among the Parties.

          “Conversion Date” has the meaning set forth in Section 4.1(c) of this
Agreement.

          “Declaration of Persistence” has the meaning set forth in Section 16.1
of this Agreement.

          “Embarrassed Party” has the meaning set forth in Section 11.2(d) of
this Agreement.

          “First Tranche” has the meaning set forth in Section 4.2(a) of this
Agreement.

          “Government Approval” of any action to be taken by any Party or by the
JVC herein means such approval of or confirmation or consent to said action,
together with such licenses, permits, or other permissions reasonably required
for said action, all as the statutes, decrees, regulations, and rulings of
governmental authority within the Republic of Korea may require to be obtained
in connection with said action from such governmental authority or from
political subdivisions thereof. Whenever any form of the phrase “Government
Approval” is used herein, it shall be interpreted and construed to include the
requirement that such approval be in form and substance acceptable to the
Parties hereto.

          “Independent Auditor” has the meaning set forth in Section 9.5(c) of
this Agreement.

          “Initial Period” has the meaning set forth in Section 6.2 of this
Agreement.

          “JS” means J. Stephen & Company Ventures Ltd., a corporation organized
under the laws of the Republic of Korea.

          “JVC” means Celltrion, Inc., a joint stock company (chusik hoesa)
organized under the laws of the Republic of Korea. The name of the JVC in Korean
is “Chusik Hoesa Celltrion”.

          “Korean Facility” means a certain pharmaceutical manufacturing
facility located in Incheon, Korea, which is owned by the JVC and constructed
pursuant to the Original Agreement and certain of the Collateral Agreements.

          “KT&G” means KT&G Corporation (formerly Korea Tobacco & Ginseng
Corporation), a corporation organized under the laws of the Republic of Korea.

2

--------------------------------------------------------------------------------




          “License Agreement” means that certain License Agreement, entered into
as of March 25, 2002, between VaxGen and the JVC.

          “Nexol” means Nexol Biotech Co., Ltd., a corporation organized under
the laws of the Republic of Korea.

          “Nexol Co” means Nexol Co, Ltd., a corporation organized under the
laws of the Republic of Korea.

          “Nexol Required Holding” has the meaning set forth in Section 9.1(a)
of this Agreement.

          “Nominating Party” has the meaning set forth in Section 9.1(a) of this
Agreement.

          “Offeree Parties” has the meaning set forth in Section 6.4(a) of this
Agreement.

          “Option Period” has the meaning set forth in Section 6.4(d) of this
Agreement.

          “Parties” has the meaning set forth in the preamble of this Agreement.

          “Party” has the meaning set forth in the preamble of this Agreement.

          “Par Value” has the meaning set forth in Section 4.4 of this
Agreement.

          “Preferred Shares” means the Preferred Shares of the JVC (all of which
shall convert into Common Shares pursuant to Section 4.1(c) of this Agreement);
it being understood that any reference in this Agreement to Preferred Shares
shall, after such conversion, refer to the Common Shares into which such
Preferred Shares were converted.

          “Prior Agreement” has the meaning set forth in the Recitals of this
Agreement.

          “Regular Board Meetings” has the meaning set forth in Section 9.1(c)
of this Agreement.

          “Remaining Shares” has the meaning set forth in Section 6.4(c) of this
Agreement.

          “Representative Director” has the meaning set forth in Section 9.1(b)
of this Agreement.

          “Second Tranche” has the meaning set forth in Section 4.2(a) of this
Agreement.

          “Seller” has the meaning set forth in Section 6.2(b) of this
Agreement.

          “Shares” means the Common Shares and the Preferred Shares.

          “Special Board Meetings” has the meaning set forth in Section 9.1(c)
of this Agreement.

          “Standstill Agreement” has the meaning set forth in Section 4.2(b) of
the Agreement.

          “Sub-License Agreement” means that certain Sub-License Agreement,
entered into as of March 25, 2002, between VaxGen and the JVC.

3

--------------------------------------------------------------------------------




          “Supply Agreement” means that certain Supply Agreement entered into as
of March 25, 2002 between VaxGen and Celltrion.

          “Terminating Party” has the meaning set forth in Section 12.3 of this
Agreement.

          “Termination Agreement” has the meaning set forth in Section 3.1 of
this Agreement.

          “Transfer” has the meaning set forth in Section 6.1(c) of this
Agreement.

          “Transfer Notice” has the meaning set forth in Section 6.4(a) of this
Agreement.

          “Third Party Purchaser” has the meaning set forth in Section 6.4 of
this Agreement.

          “Unsubcribed Shares” has the meaning set forth in Section 4.2(a) of
this Agreement.

          “VaxGen” means VaxGen, Inc., a Delaware corporation.

          “VaxGen Required Holding” has the meaning set forth in Section 9.1(a)
of this Agreement.

          “VCI” means VaxGen-Celltrion, Inc. a California corporation.

          “VCI Facility” means the pilot manufacturing facility (at a scale
between 500 and 1000 liters) which was constructed by the JVC and VaxGen in
South San Francisco, California, U.S.A. for the manufacture of a number of
pharmaceutical products with cell culture technology of VaxGen.

2.      INCORPORATION AND FORMATION OF CELLTRION

          2.1      Incorporation. Pursuant to Section 2.1 of the Prior
Agreement, the Parties incorporated the JVC under the laws of the Republic of
Korea on February 26, 2002.

          2.2      Articles of Incorporation; Internal Regulations. Pursuant to
Section 2.2. of the Prior Agreement, the Parties have adopted Articles of
Incorporation for the JVC, a copy of which is attached as Exhibit A to this
Agreement. The Parties shall approve internal regulations for the JVC as
necessary in conformity with the terms and conditions of this Agreement and the
laws of the Republic of Korea. If, at any time, there is a discrepancy between
this Agreement and the Articles of Incorporation or internal regulations, this
Agreement shall govern and the Parties shall cause the Articles of Incorporation
or internal regulations, as applicable, to be amended so that they are
consistent with this Agreement.

          2.3      Duration of JVC. The duration of the JVC shall be perpetual,
subject to the provisions of this Agreement, including, but not limited to,
Section 11, hereof.

          2.4      Purpose. The purpose of the JVC is to engage in the following
business activities:

                     (a)      the manufacture and sale of pharmaceutical
products using cell culture technology;

4

--------------------------------------------------------------------------------




                     (b)      research and development with respect to
pharmaceutical products using cell culture technology; and

                     (c)      any and all acts, things, business and activities
which are related, incidental or conducive, directly or indirectly, to the
attainment of the foregoing objectives.

3. TERMINATION OF COLLATERAL AGREEMENTS; ENTERING INTO TECHNICAL SUPPORT &
SERVICES AGREEMENT

          3.1      Termination of Collateral Agreements. Pursuant to Section 3.1
of the Prior Agreement, the Parties caused the JVC to enter into the following
agreements with VaxGen: the Supply Agreement, the License Agreement, the
Sub-License Agreement, and the Assignment Agreement. Concurrently with the
execution and delivery of this Agreement, the Parties shall cause the JVC to
enter into the Termination Agreement with VaxGen, in the form attached hereto as
Exhibit B (the “Termination Agreement”), pursuant to which the Collateral
Agreements shall be terminated in their entirety, including, without limitation,
any provisions contained therein that purport to survive a termination thereof,
and shall no longer have any legal force or effect. In addition, concurrently
with the execution and delivery of this Agreement, the Contribution Agreement is
hereby terminated in its entirety, including, without limitation, any provisions
thereof that purport to survive a termination thereof, and shall no longer have
any force or effect.

          3.2      Technical Support & Services Agreement; Letter Agreement.
Concurrently with the execution and delivery of this Agreement, the Parties
shall cause the JVC to enter into with VaxGen (a) the Technical Support &
Services Agreement in the form attached hereto as Exhibit C, pursuant to which
the JVC shall have the right to continue to use certain technology previously
transferred to it by VaxGen (to the extent that, and only for so long as, VaxGen
has the right to provide such technology to Celltrion) and to request future
technical support and the provision of certain services to the JVC by VaxGen
(subject to the agreement by VaxGen), and (b) the letter agreement in the form
attached hereto as Exhibit D, pursuant to which VaxGen will agree to exercise
its option to purchase shares of common stock of VCI, held by the JVC. In the
event that the VCI Facility has idle capacity, VaxGen shall consider, in its
sole discretion, the use of the facility to support Celltrion business
activities, including but not limited to process development, technology
transfer and/or product manufacture. In addition, VaxGen will consider, in its
sole discretion, providing on-site training to Celltrion staff at the VCI
Facility, if so requested by Celltrion.

4.      CAPITALIZATION OF JVC

           4.1     General.

                     (a)      Prior Contributions. Prior to the date hereof,
each Party has contributed to the JVC, the money or property set forth opposite
such Party’s name on Schedule 4.1(a) hereof, in return for that number of Common
Shares and/or Preferred Shares set forth opposite its name on Schedule 4.1(a)
hereof.

                     (b)      Reserved.

5

--------------------------------------------------------------------------------




                     (c)      Conversion of Preferred Shares. Concurrently with
the termination of the Supply Agreement pursuant to the Termination Agreement
(the “Conversion Date”), any and all Preferred Shares issued and outstanding as
of the date hereof shall, subject to the approval at the shareholders meeting of
the JVC in accordance with the Korean Commercial Code, convert into Common
Shares on a one for one basis, and each Party, in its capacity as a shareholder
of the JVC, hereby irrevocably votes to approve such conversion and agrees to
take any and all actions necessary in order to effect the same. Each holder of
Preferred Shares on the date hereof shall surrender the certificates
representing such Preferred Shares to the JVC and, in exchange, the JVC shall
issue to each such holder a certificate representing the Common Shares into
which such Preferred Shares have converted pursuant to this Section 4.1(c).

          4.2      Additional Contributions.

                     (a)      Approved Offerings. The Parties have previously
authorized the JVC to issue (i) up to 20,000,000,000 Won of Preferred Shares
having a par value of 5,000 Won per share and an issue price of 5,000 Won per
share (the “First Tranche”); provided, that such Preferred Shares shall not be
issued after December 31, 2004, and hereby authorize the JVC to issue (ii) up to
10,000,000,000 Won of Common Shares having a par value of 5,000 Won per share
and an issue price of 5,000 Won per share (the “Second Tranche”); provided, that
such Common Shares shall not be issued prior to January 1, 2005, nor after
December 31, 2005. If there are Preferred Shares which the then-existing
shareholders of the JVC do not subscribe for in the First Tranche (the
“Unsubscribed Shares”), the Board shall dispose of such Unsubscribed Shares as
follows: (1) the shareholders of JS and/or the members of the investment
association of JS shall be allowed to subscribe, with priority, for up to the
number of Unsubscribed Shares that JS was authorized to subscribe for in the
First Tranche; and (2) the investors designated by Nexol and/or Nexol Co shall
be allowed to subscribe for the remaining number of Unsubscribed Shares; it
being understood that such disposition of the Unsubscribed Shares shall occur on
or prior to December 31, 2004. JS shall take all actions necessary to ensure
that the offer and sale of any of the Preferred Shares to any shareholders of JS
and/or members of the investment association of JS do not violate the laws of
the Republic of Korean or other applicable securities laws, and Nexol and Nexol
Co shall take all actions to ensure that the offer and sale of any of the
Preferred Shares to investors designated by Nexol and/or Nexol Co do not violate
the laws of the Republic of Korean or other applicable securities laws.

                     (b)      Standstill Agreement. VaxGen, KT&G and JS
(including the investment associations of JS) shall not subscribe for the Common
Shares in the Second Tranche (the “Standstill Agreement”). Any unsubscribed
shares in the Second Tranche shall be sold to Nexol, Nexol Co and/or investors
who participate in the Second Tranche through the recommendation of Nexol or
Nexol Co; provided, that the Standstill Agreement shall expire if the Second
Tranche is not completed on or prior to December 31, 2005. The Standstill
Agreement shall only come into force if and when Nexol and Nexol Co. fully and
precisely complete the First Tranche by subscribing for the remaining number of
Unsubscribed Shares in accordance with Section 4.2(a).

                     (c)      Breach of Standstill Agreement. Since damages
arising from a breach of the Standstill Agreement by VaxGen, KT&G, or JS
(including the investment associations of JS) may be difficult to compute with
precision, the Parties agree that any Party that violates the Standstill
Agreement shall pay to Nexol or Nexol Co the greater of (i) the market price or
(ii) the

6

--------------------------------------------------------------------------------




appraised value (as appraised by a licensed appraisal company) of the Common
Shares that were subscribed for in violation of the Standstill Agreement. The
Parties agree that such computation of damages is fair and reasonable.
Application of this provision shall not prevent a Party hereto from enforcing
its rights or augmenting its protection by such other remedies as may be
available, including without limitation, injunctive relief.

          4.3      Additional Funding. Except as otherwise agreed upon by the
Parties or as set forth herein, no Party shall be obligated to contribute any
additional cash or property to the JVC or extend any financial assistance to the
JVC.

          4.4      Authorized Shares. Unless otherwise agreed upon by the
Parties, as provided in Section 9.4(b)(ix), the Parties shall cause the JVC to
be authorized to issue only Common Shares. All Common Shares issued by the JVC
shall have a par value of 5,000 Won per share (“Par Value”).

          4.5      Reserved.

          4.6      Reserved.

5.      RESERVED.

6.      TRANSFER OF SHARES

          6.1      Restrictions on Transfer. Except as permitted by this Section
6 or with the prior written consent of all of the other Parties, no Party shall:

                     (a)      transfer or sell any Shares;

                     (b)      grant, declare, create or dispose of any right or
interest in any Shares; or

                     (c)      create or permit to exist any pledge, lien, fixed
or floating charge encumbrance over any Shares (each action described in clauses
(a) through (c), a “Transfer”).

          6.2      Initial Period. Except as otherwise permitted by this Section
6, during the period beginning February 25, 2002 and ending February 25, 2007
(“Initial Period”), no Party shall Transfer any Shares. After the expiration of
the Initial Period, or with respect to the transfer of shares under Section 6.3
of this Agreement, a Party may Transfer its Shares if all of the following
conditions are satisfied:

                     (a)      the other Parties (“Continuing Parties”) shall
have received an accession agreement duly executed by the transferee of such
Shares, pursuant to which such transferee agrees to be bound by the terms and
conditions of this Agreement to the same extent that the transferor was bound
prior to such Transfer;

                     (b)      any loans (or the relevant part thereof (being in
proportion to the shareholding ratio proportion of the selling Party prior to
such transfer)) owing at that time by the JVC to the Party wishing to Transfer
its Shares (the “Seller”) shall first have been assigned to, or equivalent
financing made available by, the transferee of such Shares;

7

--------------------------------------------------------------------------------




                     (c)      any obligations of any Seller (or the relevant
part thereof (being in proportion to the shareholding ratio prior to such
transfer)) under any guarantees and/or indemnities to third parties in relation
to the JVC’s business or in respect of loans which have not yet been advanced to
the JVC shall first have been assumed by the transferee of such Shares; and

                     (d)      the Seller shall have complied with Section 6.4 of
this Agreement.

          6.3      Notwithstanding the prohibition on Transfer of Shares during
the Initial Period set forth in Section 6.2 above and the terms of Section 6.4
below, any Party may Transfer up to one third of its Shares in the JVC to the
extent that the Transfer of such Shares is between such Party and its Affiliate,
its shareholders or its investors, it being understood that (a) Nexol and/or
Nexol Co shall have the right to Transfer up to one third of the Shares of the
JVC held by Nexol and Nexol Co., but in no event shall such Transfer of the
Shares by Nexol and/or Nexol Co be made in the open market to obtain higher
proceeds, and (b) JS shall have the right to Transfer all of its Shares in the
JVC, provided, that any such Transfer by JS shall be subject to the provisions
of Section 6.4 of this Agreement.

          6.4      In the event that, after the Initial Period, a Seller
proposes to Transfer its Shares to a proposed third party purchaser (“Third
Party Purchaser”), the Continuing Parties shall have a right of first refusal
with respect to the Seller’s Shares. For this purpose, no Transfer of the
Seller’s Shares shall be made unless the following provisions are complied with
in respect of such Transfer:

                     (a)      The Seller shall first give the other Parties (the
“Offeree Parties”) written notice (“Transfer Notice”) of any proposed Transfer,
together with details of the Third Party Purchaser, the purchase price and other
material terms pursuant to which the Third Party Purchaser has offered to
acquire the Shares.

                     (b)      Each Offeree Parties shall have thirty (30) days
from the date of its receipt of the Transfer Notice to purchase, on the terms
set forth in the Transfer Notice, that percentage of the Shares proposed to be
Transferred by the Seller equal to a fraction, the numerator of which is the
number of Shares held by such Offeree Party, and the denominator of which is the
number of Shares held by all Offeree Parties.

                     (c)      In the event that any of the Offeree Parties
elects not to purchase all or any portion of the Shares to which they are
entitled pursuant to Section 6.4(b) during such thirty (30) day period
(“Remaining Shares”), such Offeree Party shall notify the other Offeree Parties,
and the other Offeree Parties shall have thirty (30) days to purchase all or a
part of the Remaining Shares on the terms set forth in the Transfer Notice;
provided, that if there is an oversubscription for such Remaining Shares, each
Offeree Party that desires to purchase Remaining Shares shall be entitled to
purchase that percentage of the Remaining Shares equal to a fraction, the
numerator of which shall be the number of Shares held by such Offeree Party, and
the denominator of which shall be the number of Shares held by all Offeree
Parties desiring to purchase the Remaining Shares.

                     (d)      In the event that all or a part of the Shares
proposed to be Transferred by the Seller are not Transferred in accordance with
Section 6.4(a) through (c) within the aggregate sixty

8

--------------------------------------------------------------------------------




(60) day period set forth above (“Option Period”), the Seller may Transfer such
remaining Shares to the Third Party Purchaser on terms no less favorable to the
Seller than those set forth in the Transfer Notice; it being understood that all
such Transfers to the Third Party Purchaser shall be consummated no later than
sixty (60) days after the expiration of the Option Period. If such Shares are
not Transferred by the Seller within such sixty (60) day period, then the Seller
shall be prohibited from Transferring such Shares without first complying again
with the provisions of this Section 6.4.

          6.5      The Parties acknowledge and agree that damages arising from
breach of the obligations under this Section 6 may be difficult to compute with
precision. Accordingly, the Parties agree that any Party found to have
Transferred any Shares in violation of the terms of this Section 6 shall pay to
the non-breaching Parties twice the value of the Shares transferred in violation
of this Article (as appraised by a licensed appraisal company) or twice the
consideration received for said Shares, whichever shall be greater. The Parties
agree that such computation of damages is fair and reasonable. Application of
this provision shall not prevent a Party hereto from enforcing its rights or
augmenting its protection by such other remedies as may be available to it under
applicable law, including without limitation, injunctive relief.

          6.6      Notwithstanding anything to the contrary contained in this
Agreement, the (a) Preferred Shares issued in the First Tranche (which Preferred
Shares shall convert into Common Shares pursuant to Section 4.1(c) of this
Agreement), and (b) Common Shares to be issued in connection with the Second
Tranche shall not be subject to the provisions of Section 6, including, but not
limited to, the restrictions on transfer set forth therein.

7.      RESERVED.

8.      RESERVED.

9.      MANAGEMENT OF THE JVC

          The JVC shall be managed in accordance with the provisions of this
Section 9 and, subject to Section 2.2, the relevant provisions of the Articles
of Incorporation of the JVC.

          9.1      Board of Directors

                     (a)      Subject to the provisions of this Section 9.1 (a),
the JVC shall be administered and managed by the Board which shall consist of
six (6) directors, two of whom shall be nominated by VaxGen, two of whom shall
be nominated by Nexol, and one of whom shall each be nominated by KT&G and JS
(each, a “Nominating Party”). VaxGen shall be entitled to nominate two of the
six directors for so long as it retains at least two-thirds of the Shares of the
JVC issued to it as of the date on which the JVC was incorporated (the “VaxGen
Required Holding”), and Nexol shall be entitled to nominate two of the six
directors for so long as Nexol and Nexol Co, including any indirect investor who
has participated in the First Tranche through Nexol and Nexol Co and acquired
the shares of the JVC from Nexol or Nexol Co, but excluding direct investors who
participated in the First Tranche retain, in the aggregate, at least two-thirds
of the shares of the JVC issued to them from the incorporation of the JVC
through the completion of the First Tranche (the “Nexol Required Holding”);
provided, that if either the Nexol Required Holding or VaxGen Required Holding
is not maintained, then, automatically and without any

9

--------------------------------------------------------------------------------




further action of the Parties, (A) the number of directors comprising the Board
shall be reduced to five (5), (B) the Board seat held by the most recently
elected director for which Nexol (if it does not maintain the Nexol Required
Holding) or VaxGen (if it does not maintain the VaxGen required holding), as
applicable, was the Nominating Party shall be eliminated, and (C) thereafter,
Nexol or VaxGen, as applicable, shall only be entitled to be the Nominating
Party with respect to one (1) director of the Board. Each Party shall vote its
Shares to cause the director or directors nominated by each Nominating Party to
be elected, removed or replaced as the Nominating Party may from time to time
require; provided, however, that if such removal or replacement is without
cause, the Party proposing the removal or replacement shall indemnify and hold
the JVC and the other Parties harmless for any and all damages and other
expenses that may arise from such action. In case the position of a director
becomes vacant for any reason, the Parties shall cause their Shares to be voted
to elect a person nominated by the respective Party who was the Nominating Party
with respect to the director whose position has become vacant, to fill such
vacancy for the remainder of the term. In the event that there is any change in
the shareholdings of the Parties of more than one-third of its initial
shareholding as at the time of the incorporation of the JVC through the
completion of the First Tranche, respectively, then each Party’s right to
designate directors shall be adjusted in proportion to each Party’s shareholding
ratio then in effect.

                     (b)      Meetings of the Board shall be called by the
representative director (“Representative Director”), and notice of said meetings
shall be given as set forth in the Articles of Incorporation of the JVC. In
addition, any director for whom any Party is the Nominating Party shall be
entitled to call a meeting of the Board for any legitimate business purpose. The
Representative Director shall serve as the presiding officer of all meetings of
the Board of Directors. If the Representative Director is absent or fails to
serve as Chairman of any meeting, one of the other directors nominated by VaxGen
shall preside over the meeting.

                     (c)      The Board shall hold four regular meetings
annually, once a quarter (“Regular Board Meetings”), and shall hold additional
meetings as necessary (“Special Board Meetings”).

                     (d)      The quorum for transacting business at any Regular
Board Meeting shall be a majority of directors of the JVC present in person or
by video-conferencing, and the quorum for any Special Board Meeting shall
require the presence of at least one director nominated by VaxGen.

                     (e)      Except as otherwise provided in this Agreement or
unless otherwise provided by applicable laws, the resolution of the Board at any
meeting of the Board shall be adopted by an affirmative vote of a majority of
the Directors represented at such meeting; provided, however, that the following
matters may be adopted by the Board only with the unanimous votes of all the
Directors:

                               (i)      Execution of a technology transfer
related contract with any third party with a contract value in excess of US
$1,000,000;

                              (ii)      Decision to make an investment in excess
of US $1,000,000;

                              (iii)    Consenting to a director’s transaction
with the JVC;

10

--------------------------------------------------------------------------------





                              (iv)     Deciding on matters relevant to the
issuance of new shares and convertible debentures that are not governed by the
Articles of Incorporation;

                              (v)      Authorizing the issuance of debentures;

                              (vi)     Acquisition or disposal of the JVC’s
assets in excess of US $1,000,000, which amount shall be automatically increased
as of January the 1st of each year in proportion to any increase in the Consumer
Price Index as published by the Bank of Korea for the previous calendar year;

                              (vii)    Any capital expenditure or commitment
thereof involving an amount in excess of US $1,000,000, which amount shall be
automatically increased as of January 1st of each year in proportion to any
increase in the Consumer Price Index as published by the Bank of Korea for the
previous calendar year;

                              (viii)   Lending or borrowing money in excess of
five percent (5%) of the JVC’s annual turnover;

                              (ix)     Adoption of a new business, abolishment
of any of its businesses, merger or acquisition of all or a substantial portion
of shares, assets or business of another company; and

                              (x)      Issuance of Shares or any other shares of
the JVC.

          9.2      Representative Director. For so long as VaxGen maintains the
VaxGen Required Holding and Nexol and Nexol Co maintain the Nexol Required
Holding, VaxGen and Nexol shall jointly be entitled to appoint the
Representative Director of the JVC, who shall be elected by the Board, represent
the JVC, and shall be in charge of the administration of all the daily business
affairs of the JVC in accordance with the polices established by the Board and
the shareholders; provided, however, that the Board shall decide on and elect
the Representative Director of the JVC from the Representative Director
candidates nominated by each of VaxGen and Nexol, in the event VaxGen and Nexol
fail to reach an agreement regarding the appointment of the Representative
Director; provided further, that if (a) the Nexol Required Holding is not
maintained, Nexol shall forfeit its right to jointly appoint the Representative
Director pursuant to this Section 9.2, and (b) if the VaxGen Required Holding is
not maintained, VaxGen shall forfeit its right to jointly appoint the
Representative Director pursuant to this Section 9.2.

          9.3      Statutory Auditor. The Parties shall cause the JVC to have
one statutory auditor elected at a general meeting of shareholders of the JVC.
VaxGen or the other Parties shall be entitled to nominate the statutory auditor
upon mutual agreement among the Parties.

          9.4      General Meetings of Shareholders

                     (a)      The Parties shall cause the Board to decide the
time and place for convening all general meetings of shareholders in accordance
with the laws of the Republic of Korean and shall give notice to the
shareholders thereof as set forth in the Articles of Incorporation of the JVC.
The Representative Director shall serve as the presiding officer of general
meetings of

11

--------------------------------------------------------------------------------




shareholders. If the Representative Director is absent or fails to so serve, one
of the other directors nominated by VaxGen shall act as chair.

                    (b)      The Parties agree that the following matters shall
require the affirmative vote of shareholders holding at least two-thirds of the
total voting Shares represented at a general shareholder meeting, provided that
the affirmative vote represents at least one-half of the total issued and
outstanding Shares:

                               (i)      Amendment of the Articles of
Incorporation;

                              (ii)     Merger, consolidation, sale or transfer
of the whole or of an important part of the business or assets of the JVC,
including the sale, transfer, or license of intellectual property other than in
the ordinary course of business;

                              (iii)    Repurchase or redemption of equity
securities, or payment of dividends or other distributions on equity securities,
except as provided herein and except for repurchases of stock held by officers,
employees, directors, or consultants of the Company pursuant to agreement
approved by the Board;

                              (iv)     Dissolution, liquidation,
recapitalization, or reorganization of the JVC;

                              (v)      Any fundamental change in the business or
amendment to a business plan approved by the Board;

                              (vi)     Making, altering, or rescinding a
contract for leasing the whole business, for giving authority to manage such
business, or for sharing with another person all profits and losses;

                              (vii)    Assuming the entire business of another
company in excess of US $1,000,000;

                              (viii)   Removal of a director or a statutory
auditor or the Representative Director;

                              (ix)    Issuance of Shares or any other shares of
the JVC at a price less than Par Value.

                              (x)      Reduction of paid-in capital;

                              (xi)     Continuation of the JVC after its
dissolution or after it becomes dormant;

                              (xii)   Share split;

                              (xiii)   Issuance of convertible bonds or bonds
with warrants to those who are not shareholders of the JVC; provided, that this
provision shall not apply to the issuance of convertible bonds or bonds with
warrants to those who are not shareholders of the JVC in amounts

12

--------------------------------------------------------------------------------




not to exceed the amounts that are permitted by the Article of Incorporation of
the JVC to be issued without such shareholder approval;

                              (xiv)    Corporate split; and

                              (xv)     Appointment of organizing committee
members in the event of consolidation.

          9.5      Management Planning and Accounting Systems

                    (a)      The Parties shall cause the JVC to continue to use
management planning and accounting systems as in use by VaxGen both in format
and timetable to the extent feasible, given the requirements of the law and
practice of the Republic of Korea.

                    (b)      Reserved.

                    (c)      The Parties agree to cause the books and records of
the JVC to be audited at the end of each accounting year during the term of this
Agreement by an accounting firm which shall be appointed by the shareholders
from among reputable accounting firms with international affiliates
(“Independent Auditor”).

                    (d)      The Parties shall cause the JVC to cause the
Independent Auditor to provide the Parties on an annual basis with audited
financial statements in Korean and English prepared in accordance with generally
accepted accounting principles of the Republic of Korea (“Korean GAAP”) and in a
form acceptable to the Parties. The JVC shall take necessary measures to convert
the financial statements prepared in accordance with Korean GAAP taking into
account the generally accepted accounting principles of the U.S.A. and provide
VaxGen with such converted financial statements. The audited financial
statements shall be final and binding on the Parties as to the revenue, costs,
fees, expenses, losses and profits of the JVC, in the absence of manifest error
or fraud.

                    (e)      The Parties agree that the accounting year of the
JVC shall be according to the calendar year.

                    (f)      For so long as any Party owns any Shares, such
Party shall be entitled, at its own expense, to examine, or to appoint a firm of
accountants to examine, the books, records, and accounts to be kept by the JVC
and to be supplied with all information in such form as the Board determines to
keep it properly informed about the business and affairs of the JVC and
generally to protect its interests as a shareholder; provided, that this Section
9.5(f) shall not apply to any information which, if disclosed to such
shareholder or its accountants, would cause the JVC to waive the attorney-client
privilege. All information so disclosed pursuant to this Section 9.5(f) shall be
subject to Section 14.

                    (g)      The Parties shall cause the JVC to provide each
Party with an unaudited semi-annual report as well as an unaudited quarterly
report of the JVC.

13

--------------------------------------------------------------------------------




10.      COMPENSATION.

          10.1      The Parties agree in principle that only the directors
serving in a full time management capacity (“standing directors”) shall receive
compensation from the JVC. The non-standing directors and statutory auditor
shall not receive any compensation from the JVC, but they shall be reimbursed
for such travel and other expenses as they may reasonably incur in the event the
Representative Director calls a Regular Board Meeting or a Special Board
Meeting.

          10.2      Salaries, bonuses and other emoluments of standing directors
and employees of the JVC shall be reviewed annually by the Parties in
consultation with the directors of the JVC, and the general practice current in
the Republic of Korea shall be taken into consideration.

11.      DURATION AND TERMINATION.

          11.1      This Agreement shall be effective on the date on which the
following two (2) conditions are satisfied: (a) it has been executed and
delivered by the Parties, (b) the JVC and VaxGen have executed and delivered
that certain (i) Termination Agreement, (ii) Technical Support & Services
Agreement in the form attached hereto as Exhibit C, and (iii) letter agreement
in the form attached hereto as Exhibit D (relating to the agreement by VaxGen to
purchase shares of common stock of VCI held by the JVC), each dated on even date
herewith. Once effective, this Agreement shall continue in effect until
terminated pursuant to the provisions of this Agreement or by mutual agreement
of the Parties hereto. If any Party transfers all of its Shares in the JVC in
accordance with the terms and conditions of this Agreement, such Party shall be
required to continue keep all information concerning the JVC and the other
Parties confidential, in accordance with Section 14.

          11.2      This Agreement shall be terminable by any Party upon sending
written notice to the other Parties upon the occurrence of one or more of the
following events:

                       (a)      if any enactment of law or regulation or any
subsequent act of governmental authority in the Republic of Korea shall, in the
reasonable opinion of such Party, (i) make performance of this Agreement
impossible or unreasonably expensive or unreasonably difficult for such Party,
(ii) alter the rights and obligations of the Parties from those agreed and
contemplated by this Agreement, or (iii) interfere with the benefits
contemplated herein to be received by such Party;

                       (b)      if any other Party shall commit a material
breach of any of its obligations under this Agreement, which, if remediable, is
not remedied within sixty (60) days from the giving of written notice to the
breaching Party requesting such breach to be remedied;

                       (c)      if any other Party shall be or becomes incapable
for a period of six (6) months of performing any of its obligations under this
Agreement because of force majeure as defined in Section 17 hereof; or

                       (d)      if any other Party (“Embarrassed Party”) or its
creditors or any other eligible party shall file for said Embarrassed Party’s
liquidation, bankruptcy, reorganization, compulsory composition, or dissolution,
or if the Embarrassed Party is unable to pay any debts as they become due, has
explicitly or implicitly suspended payment of any debts as they became due

14

--------------------------------------------------------------------------------




(except debts contested in good faith), or if the creditors of the Embarrassed
Party have taken over its management, or if the relevant financial institutions
have suspended the Embarrassed Party’s clearing house privileges, or if any
material or significant part of the Embarrassed Party’s undertaking, property,
or assets shall be intervened in, expropriated, or confiscated by action of any
government.

12.      CONSEQUENCES OF TERMINATION.

          12.1      Termination of this Agreement shall be without prejudice to
the accrued rights and liabilities of the Parties at the date of termination,
unless waived in writing by mutual agreement of the Parties.

          12.2      Upon termination, each Party shall (at the request of the
other Parties) take all steps necessary to ensure that the name of the JVC is
immediately changed so that it no longer contains any reference to any
company/corporation name, trade name, trademark or service mark then owned by
the other Party or any of its Affiliates (other than the JVC), nor the Korean
equivalent of any such name or mark.

          12.3      In the event this Agreement is terminated by a Party
(“Terminating Party”) in consequence of breach of this Agreement by any of the
other Parties (“Breaching Party”), then

                       (a)      the Breaching Party shall discontinue use,
cancel and return the Terminating Party’s confidential and/or proprietary
information, together with all reproductions and copies thereof and other
written documents related thereto, retaining no reproductions or copies of or
other written documents relating to said confidential and/or proprietary
information; and

                       (b)      the Terminating Party shall enjoy (without
prejudice to any right it may have to receive damages in consequence of breach
of this Agreement) the right to secure, at the Breaching Party’s expense, an
appraisal of the net worth of the Shares from an internationally recognized firm
of accountants on a going-concern basis, and the Terminating Party shall have
either of the following rights, at its option, and the Breaching Party shall
have the corresponding obligations:

                                 (i)      to require the Breaching Party (and
its Affiliates, if applicable) to sell all of its Shares of the JVC to the
Terminating Party at the value as thus appraised. In the event that there is
more than one Terminating Party, then the Terminating Parties shall purchase
such Shares in proportion to their then current shareholding ratio; or

                                 (ii)     to require the Breaching Party to
purchase all or any portion of the Shares of the Terminating Party at their
value as thus appraised.

                       (c)      A contract for the sale and purchase of shares
shall be deemed to have been entered into upon the dispatch of written notice to
the Breaching Party of the election of the Terminating Party to exercise the
option given in Section 12.3(b) above, and payment for the shares shall be due
within sixty (60) days of the completion of the appraisal of the shares.

15

--------------------------------------------------------------------------------




          12.4      Notwithstanding anything to the contrary set forth in this
Agreement, in the event that this Agreement is terminated by VaxGen in
consequence of breach of this Agreement by any of the other Parties, then the
other Parties shall discontinue use, cancel and return, and shall cause the JVC
to discontinue use, cancel and return VaxGen’s confidential and/or proprietary
information, together with all reproductions and copies thereof and other
written documents related thereto, retaining no reproductions or copies of or
other written documents relating to said confidential and/or proprietary
information.

          12.5      If this Agreement is terminated for any reason other than
breach of one of the Parties, then:

                       (a)      The Terminating Party shall have the right, by
written notice, to require the other Parties to discontinue use, cancel, and
return (and to cause the JVC to discontinue use, cancel, and return) the
confidential and/or proprietary information, supplied by such the Terminating
Party, together with all reproductions and copies thereof and other written
documents related thereto, retaining no reproductions or copies of or other
written documents relating to said confidential and/or proprietary information.

                       (b)      Upon written request from the Terminating Party,
all Parties shall meet and negotiate in good faith in order to reach a mutually
acceptable agreement concerning the ultimate disposition of their ownership
rights in the JVC. However, should such an agreement not be achieved within
ninety (90) days of such notice, then any of the Parties may secure, at the
JVC’s expense, an appraisal of the net worth of the JVC’s shares from an
internationally recognized firm of accountants on a going-concern basis, and the
Terminating Party shall have either of the following rights, at its option, and
the other Parties shall have corresponding obligations:

                                 (i)      to require the other Parties (and
their Affiliates, if applicable) to sell all of their shares in the JVC to the
Terminating Party or to any designee of the Terminating Party at the value as
thus appraised; or

                                 (ii)     the right to require the other Parties
to purchase all or any portion of the shares of the Terminating Party and its
Affiliates at the value as thus appraised.

                       (c)      In the event any non-Terminating Party fails to
respond to the Terminating Party’s request, the contract for the sale or
purchase of Shares shall be deemed to have been entered into upon the lapse of
thirty (30) days from the dispatch of written notice to the other Parties of the
election of the Terminating Party to exercise the option described in Section
12.5(b) hereof, and payment for the shares shall be due within sixty (60) days
of the completion of the appraisal of the shares.

          12.6      The rights of the Terminating Party provided in this Section
12 shall be cumulative to, and not exclusive of, other rights to which the
Terminating Party is entitled at law and/or under this Agreement.

16

--------------------------------------------------------------------------------




13.      DISPUTE RESOLUTION AND GOVERNING LAW

          13.1      Any controversy or claim arising out of or in relation to
this Agreement, or breach hereof, shall be finally settled by arbitration in
Seoul, Korea if raised by VaxGen, and in California, U.S.A., if raised by any
Party other than VaxGen.

                       (a)      The arbitration shall be conducted before three
(3) arbitrators in accordance with the Rules of Arbitration and Conciliation of
the International Chamber of Commerce then in effect.

                       (b)      The Party or Parties requesting arbitration
shall appoint one arbitrator and the other Parties in the position of defendant
shall jointly appoint a second arbitrator within thirty (30) days after receipt
of a demand for arbitration. The arbitrators shall be freely selected, and the
Parties shall not be limited to any prescribed list. The two arbitrators thus
appointed shall, within thirty (30) days after both shall have been appointed,
appoint a third arbitrator, who shall not be a national of the Republic of Korea
or the U.S.A. and who shall preside over the arbitration proceedings.

                       (c)      If any appointment required herein shall not be
made within the prescribed time, then such appointment may be made by the
President of the International Chamber of Commerce in Paris.

                       (d)      The proceedings shall be conducted in English,
and all arbitrators shall be conversant in and have a thorough command of the
English language.

                       (e)      The award of the arbitrators shall be final and
conclusive. All Parties taking part in the arbitration shall be bound by the
award rendered by the arbitrators and judgment thereon may be entered in any
court of competent jurisdiction.

                       (f)      Notwithstanding any other provision of this
Agreement, any Party shall be entitled to seek preliminary injunctive relief
from any court of competent jurisdiction pending the final decision or award of
the arbitrators.

          13.2      The validity, performance, construction and effect of this
Agreement shall be governed by the substantive laws of the Republic of Korea.

14.      CONFIDENTIALITY

          14.1      Except as required by law or as reasonably required in order
to secure the financing contemplated herein, each Party agrees to maintain the
confidentiality of all information and data relating to the other Parties’
business, including, without limitation, economic, financial and/or technical
information, disclosed, directly or indirectly, or disclosed by visual
inspection, and shall not disclose such information and data to a third party
without the prior written consent of the other Parties; provided, however, that
the preceding obligation shall not apply to information which:

                       (a)      becomes part of the public domain through no
fault of the receiving party;

17

--------------------------------------------------------------------------------




                       (b)      is rightfully obtained by the receiving party
from a third party which had the right to transfer such information without an
obligation of confidentiality and without breaching any agreement to which it
was a party;

                       (c)      is independently developed by the receiving
party without reference to, or use of, the disclosing party’s confidential or
proprietary information, as evidenced by written records; or

                       (d)      was lawfully in the possession of the receiving
party at the time of disclosure, without restriction on disclosure, as evidenced
by written records.

In addition, the receiving party may disclose confidential or proprietary
information of the disclosing party as may be required by law, court order,
governmental agency or quasi governmental agency, including, but not limited to
the United States Securities and Exchange Commission and The Nasdaq National
Market, with jurisdiction; provided, that before making such a disclosure the
receiving party first notifies the disclosing party promptly and in writing and
cooperates with the disclosing party, at the disclosing party’s reasonable
request and expense, in any lawful action to contest or limit the scope of such
required disclosure.

          14.2      Each Party shall ensure that its employees, advisers, and
agents are bound by the confidentiality obligations on terms substantially
similar to those set out above.

15.      NON-WAIVER AND OTHER REMEDIES

          15.1      Failure of any Party to insist upon the strict and punctual
performance of any provision hereof shall not constitute waiver of nor estoppel
against asserting the right to require such performance, nor shall a waiver or
estoppel in one instance constitute a waiver or estoppel with respect to a later
breach, whether of similar nature or otherwise.

          15.2      Nothing in this Agreement shall prevent a Party from
enforcing its rights by such remedies as may be available to it, under this
Agreement or applicable law, in lieu of terminating this Agreement.

16.      UNENFORCEABLE TERMS

          16.1      In the event any material term or provision of this
Agreement shall for any reason be invalid, illegal or unenforceable in any
respect, any Party materially and adversely affected thereby shall have the
right either to terminate this Agreement by giving at least thirty (30) day’s
prior written notice to the other Parties or to declare by such notice that such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof (“Declaration of Persistence”). If each Party shall make a
Declaration of Persistence, this Agreement shall be interpreted and construed as
if such term or provision, to the extent unenforceable, had never been contained
herein, and such declaration shall be deemed to have been made unless notice of
termination hereunder is given within three (3) months of a written request
therefor from the other Parties.

          16.2      The rights and obligations of the Parties set forth in
Section 16.1 above shall apply mutatis mutandis, if any of the following events
shall occur:

18

--------------------------------------------------------------------------------




                       (a)      the introduction of any legislation or
regulation overriding the rights of the shareholders of the JVC to appoint,
replace or remove the directors;

                       (b)      any restrictions or limitation being imposed
upon the essential powers of the directors of the JVC to administer its
business; or

                       (c)      the JVC being required to dispose (or otherwise
being deprived) of its business or a substantial part thereof by governmental
authority.

17.      FORCE MAJEURE

          17.1      The failure or delay of any of the Parties hereto to perform
any obligation under this Agreement solely by reason of acts of God, acts of
government (except as otherwise enumerated herein), riots, wars, embargoes,
strikes, lockouts, accidents in transportation, port congestion or other causes
beyond its control (“force majeure”) shall not be deemed to be a breach of this
Agreement; provided, however, that the Party so prevented from complying with
any of its obligations shall not have caused such force majeure, shall have used
reasonable diligence to avoid such force majeure and ameliorate its effects, and
shall continue to take all actions within its power to comply as fully as
reasonably possible with the terms of this Agreement.

18.      DISCLAIMER OF AGENCY

          This Agreement shall not be deemed to constitute any Party the agent
of another Party hereto, nor shall it constitute the JVC an agent of any Party.

19.      ASSIGNABILITY

          Except as otherwise provided herein, this Agreement and each and every
covenant, term and condition hereof shall be binding upon and inure to the
benefit of the Parties and their respective heirs, devisees and successors, but
neither this Agreement nor any rights hereunder shall be assignable, directly or
indirectly, by any Party hereto without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld; provided, however,
that this Agreement shall be automatically assigned to the surviving entity of
any merger or consolidation involving any Party to the extent that such Party is
not the surviving entity of the merger or consolidation.

20.      NOTICE

          20.1      Notices. All notices, requests, demands, claims, and other
communications permitted or required to be given under this Agreement shall be
in writing. Any such notice, request, demand, claim, or other communication
shall be deemed duly given and received (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service, charges prepaid, (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail
(with electronic verification of its transmission), or (d) four (4) business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:

19

--------------------------------------------------------------------------------




If to VaxGen:

1000 Marina Boulevard
Brisbane, California 94005
United States of America
Fax No: (650) 624-1001
Attention: Dr. Lance Gordon

If to Nexol:

Hanyang Securities Co., Ltd. Bldg., Suite 300,
17-3, Youido-dong, Youngdeungpo-ku, Seoul, Republic of Korea
Fax No: 82-2-786-6776
Attention: Mr. Hyoung-Ki Kim

If to Nexol Co:

Hanyang Securities Co., Ltd. Bldg., Suite 300,
17-3, Youido-dong, Youngdeungpo-ku, Seoul, Republic of Korea
Fax No: 82-2-786-6776
Attention: Mr. Hyoung-Ki Kim

If to KT&G:

100, Pyungchon-dong, Daeduk-gu, Daejon, Republic of Korea
Fax No: 82-2-3404-4670
Attention: Mr. Sang-Seock Kim

If to JS:

23rd Floor, City Air Tower, Samsung- Dong, Kangnam-ku, Seoul, Republic of Korea
Fax No: 82-2-2016-6509
Attention: Mr. Taxun Synn

20.2      Reserved.

         20.3      To prove service of notice, it shall be sufficient to prove
that a telex, cable, or facsimile transmission containing the notice was
properly addressed and properly dispatched or to show that a letter was properly
addressed and posted, provided, that a return receipt or registered mail receipt
has been returned to the sender indicating delivery of said letter.

20

--------------------------------------------------------------------------------





          20.4      Any Party may change the address at any time by written
notice to the other Parties delivered in accordance with this Section 20.

21.      LANGUAGE

          This Agreement is written in the English language and may be executed
in counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same agreement. The English
language text of the Agreement shall prevail over any translation thereof.

22.      RESERVED.

23.      ENTIRE AGREEMENT; WAIVER AND RELEASE

          23.1      This Agreement supersedes all previous representations,
understandings, or agreements, oral or written, among the Parties with respect
to the subject matter hereof, including, without limitation, the Prior
Agreement, and the agreements and documents contemplated hereby contain the
entire understanding of the Parties as to the terms and conditions of their
relationship.

          23.2      Terms included herein may not be contradicted by evidence of
any prior oral or written agreement or of a contemporaneous oral or written
agreement.

          23.3      No changes, alterations, or modifications hereto shall be
effective unless they are in writing and are signed by authorized
representatives of all Parties and, if required, until they have received any
necessary Government Approvals.

          23.4      Headings of sections in this Agreement are for convenience
only and shall not in any way affect the interpretation of this Agreement.

          23.5      Each Party fully and forever releases and discharges each
other Party, together with any and all of each other Party’s present or former
agents, stockholders, directors, officers, employees, principals, successors and
assigns (collectively the “Released Parties”), from and against any and all
claims, actions, suits, causes of action, judgments, liens, promises,
executions, debts, damages, demands, liabilities and controversies whatsoever,
or every nature and description, in law or in equity, whether known or unknown
and whether arising by statute, at common law or otherwise, which such Party
ever had or now has against the Released Parties, from the beginning of the
world to the date of this Agreement, and which arise out of, or relate to, the
Prior Agreement, any Collateral Agreement, or the Contribution Agreement, and
including, but not limited to, any inaccurate representation or breach of any
warranty or covenant set forth therein.

21

--------------------------------------------------------------------------------




24.      NON-COMPETITION

          During the term of this Agreement, no Party shall, without prior
written consent from the other Parties, solicit, or permit any of its Affiliates
to solicit, directly or indirectly, any employee of the JVC to become employed
by or otherwise to perform any services for such Party or any third party.

[Signature Page Follows]

22

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective representatives thereunto duly authorized as of
the date first hereinabove set forth.

 

 

 

 

 

VAXGEN, INC.

 

KT&G CORPORATION

 

 

 

 

-s- Mr. Young-Kyoon Kwak [d70647006.jpg]

By:

-s- Dr. Lance Gordon [d70647003.jpg]

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Dr. Lance Gordon

 

 

Name: Mr. Young-Kyoon Kwak

 

Title: Chief Executive Officer

 

 

Title: President & CEO

 

 

 

 

 

NEXOL CO, LTD.

 

NEXOL BIOTECH CO., LTD.

 

 

 

By:

-s- Mr. Jung-Jin Seo [d70647004.jpg]

 

By:

-s- Mr. Jung-Jin Seo [d70647004.jpg]

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Mr. Jung-Jin Seo

 

 

Name: Mr. Jung-Jin Seo

 

Title: Representative Director

 

 

Title: Representative Director

 

 

 

 

 

J. STEPHEN & COMPANY VENTURES LTD.

 

 

 

 

 

 

 

By:

-s- Mr. Sun-Dae Kang [d70647005.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: Mr. Sun-Dae Kang

 

 

 

 

Title: CEO & Chairman

 

 

 

23

--------------------------------------------------------------------------------




Schedule 4.1(a)

Prior Contributions

 

 

 

 

 

Name

Date of
Contribution

Type of
Contribution

Type of Shares

Number of Shares

--------------------------------------------------------------------------------

VaxGen

2002.03.27

Property

Common Share

7,800,000

--------------------------------------------------------------------------------

Nexol

2002.02.26

Money

Preferred Share

10,000

2002.03.27

Money

Preferred Share

2,590,000

--------------------------------------------------------------------------------

Nexol Co

2002.05.26

Money

Preferred Share

520,000

--------------------------------------------------------------------------------

Parties Invited by Nexol/Nexol Co.

2002.09.19

Money

Preferred Share

130,000

--------------------------------------------------------------------------------

KT&G

2002.03.27

Money

Preferred Share

2,600,000

2002.09.19

Money

Preferred Share

130,000

2003.01.29

Money

Preferred Share

130,000

--------------------------------------------------------------------------------

JS

2002.02.26

Money

Preferred Share

600,000

2002.03.27

Money

Preferred Share

1,350,000

2002.09.19

Money

Preferred Share

195,000

--------------------------------------------------------------------------------


• The above schedule contains information concerning contributions made and
shares held prior to the date hereof, and does not contain any information
regarding the transfer of shares on or after the date hereof.

24

--------------------------------------------------------------------------------




Exhibit A

ARTICLES OF INCORPORATION

CELLTRION, INC.

Established February 26, 2002

Wholly Amended March 25, 2002

Amended April 30, 2002

Amended July 19, 2002

Wholly Amended February 22, 2003

Amended September 23, 2003

CHAPTER I. GENERAL PROVISIONS

Article 1. Corporation Name

The name of the Company shall be Chusik Hoesa Celltrion, which shall be written
in English as “Celltrion, Inc.” (hereinafter referred to as “the Company”).

Article 2. Purposes

The purposes of the Company shall include but not be limited to:

 

 

 

 

(1)

The manufacture, export, and sale of pharmaceutical products using mammalian
cell culture technology, including but not limited to a vaccine for HIV;

 

 

 

 

(2)

Research and development with respect to pharmaceutical products:

 

 

 

 

(3)

Any and all business activities incidental to the foregoing activities.

- 1 -

--------------------------------------------------------------------------------




Article 3. Location of Head Office and Branches

The Principal Office of the Company will be located in Incheon City, Republic of
Korea and branches, sub-offices or other business offices shall be established
or closed elsewhere as required according to resolutions of the Board of
Directors.

Article 4. Method of Notice

Public notice of the Company shall be given by publication in The Maeil Business
Newspaper, a daily newspaper of general circulation in Korea.

CHAPTER II. CAPITAL AND SHARES

Article 5. Number of Authorized Shares

 

 

5.1

The total number of shares that the Company is authorized to issue shall be as
follows:

 

 

 

Common Shares: 7,800,000 shares with a par value of 5,000 Won per share;

 

Preferred Shares: 12,515,000 shares with a par value of 5,000 Won per share.



5.2

No additional shares of the Company, whether common or preferred, may be
authorized except pursuant to a resolution of a General Meeting of Shareholders.

Article 6. In-Kind Contribution

 

 

 

6.1

VaxGen, Inc. (“VaxGen”) shall be permitted to subscribe for shares of the
Company by way of investment in-kind.

 

 

6.2

The in-kind investment by VaxGen shall be made as follows:

 

 

 

(1)

The in-kind investment shall take the form of the contribution of a package of
technology relating to the manufacture of AIDSVAX, an HIV vaccine, consisting of
(i) a non-exclusive sub-license, under the patent rights and know-how licensed
from

- 2 -

--------------------------------------------------------------------------------




 

 

 

 

 

Genentech Inc. relating to gp120, to manufacture AIDSVAX, (ii) a non-exclusive
license, under certain intellectual property owned by VaxGen, to manufacture
AIDSVAX and other products as the Company may choose to manufacture in the
future, and such technologies as may be necessary for designing, operating, and
validating the manufacturing plant that will be used to manufacture AIDSVAX,
including technology for fermentation control and product isolation and
processing and formulation.

 

 

 

 

(2)

Valuation of the technology: 39,000,000,000 Won, equivalent to approximately USD
$30 million.

 

 

 

 

(3)

Shares to be issued: 7,800,000 Common Shares.

Article 7. Class and Par Value of Shares

 

 

 

 

 

7.1

Shares issued by the Company may be common and preferred shares in nominative
form, and each share shall have a par value of 5,000 Won, all with full voting
rights.

 

 

 

 

 

7.2

The Preferred Shares to be issued by the Company under this Article shall have
the following features and/or be subject to the following terms:

 

 

 

 

 

(1)

Dividend Preference: Holders of the Preferred Shares shall be entitled to
receive dividends at the rate of One Hundred per cent (100%) of the Par Value
until such time that the Preferred Shares are converted to Common Shares per
Article 7.2(d) below.

 

 

 

 

 

 

(2)

Immediate Participation: Holders of the Preferred Shares shall be entitled to
participate in the Company’s profits beyond the amount of the Dividend
Preference in the form of “Immediate Participation” (as opposed to simple
participation). Accordingly, the holders of the Preferred Shares shall
participate pro-rata with the holders of Common Shares in all distributed
profits remaining after the preferred dividend is paid.

 

 

 

 

 

 

(3)

Cumulative: Holders of the preferred shares shall be entitled to the dividend
preference on an cumulative basis so that any preferred dividend not paid in a
given year will be forwarded to succeeding years as an outstanding obligation of
the Company until paid off. The Company shall pay off these accrued dividends in
the

- 3 -

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

following order:

 

 

 

 

 

 

 

 

(i)

the arrearage of preferred dividends,

 

 

 

 

 

 

 

 

 (ii)

preferred dividends for the current year, and

 

 

 

 

 

 

 

 

  (iii)

dividends to all shareholders.

 

 

 

 

 

 

 

(4)

Convertible: All the Preferred Shares shall be converted into Common Shares upon
the occurrence of the earlier of the following events or dates: (i) the Supply
Agreement entered into by and between the Company and VaxGen, Inc. is terminated
in accordance with the terms thereof, or (ii) the end of the thirteenth (13th)
fiscal year of the JVC.

 

 

 

 

 

 

(5)

Voting: Holders of the Preferred Shares shall be entitled to the same voting
rights as the holders of the Common Shares


 

 

7.3

The Company shall issue eight (8) types of share certificates: one (1) share
certificate, five (5) share certificate, ten (10) share certificate, fifty (50)
share certificate, one hundred (100) share certificate, five hundred (500) share
certificate, one thousand (1,000) share certificate, and ten thousand (10,000)
share certificate.

 

 

Article 8. Share Certificates/Register of Shareholders

 

 

8.1

The share certificates of the Company shall be numbered, shall set forth the
number of shares represented thereby and the holder’s name thereof, and shall be
entered into the Register of Shareholders of the Company as soon as they are
issued.

 

 

8.2

The share certificates of the Company shall be nominative and registered
certificates and shall be in denomination and form as prescribed by the Board of
Directors, but in any case, shall bear the following words: “Transfer of the
shares of stock represented by this certificate is restricted subject to the
Joint Venture Agreement dated February 25, 2002, among VaxGen, Inc., Nexol
Biotech Co., Ltd., Nexol Inc., Korea Tobacco & Ginseng Corporation and J.
Stephen & Company Ventures Ltd., a copy of which is on file at the principal
office of the Company in Incheon, Korea.”

- 4 -

--------------------------------------------------------------------------------




 

 

8.3

Certificates shall be signed by a Representative Director of the Company
certifying the class and number of shares owned by each shareholder in the
Company.

 

 

8.4

The Company shall maintain a Register of Shareholders in which all the
operations effected with the shares shall be registered, within 30 days
following the date of execution, indicating the name of the subscriber or
previous owner and the assignee or acquirer. The Company, absent judicial
resolution to the contrary, shall consider as owner of the shares the persons
registered as such in the Register of Shareholders.

Article 9. Payment of Shares

Payment for subscribed shares shall be made in cash payable to a bank or banks
designated by the Company or in kind or in combination of both. Only those
shares that have been fully paid can be issued.

Article 10. Transfer of Shares

Transfer of shares shall be made by delivery of the appropriate share
certificates to the transferee. Transfer of a registered share shall not be
binding on the Company until the name and address of the transferee are duly
entered in the Register of Shareholders upon application therefor.

 

 

Article 11. Preemptive Rights to New Shares

 

 

11.1

Each of the shareholders shall have a preemptive right to subscribe for any
additional shares to be issued by the Company in proportion to its shareholding
immediately prior to the time the shares are issued.

 

 

11.2

Notwithstanding the provision of Paragraph (11.1) above, the Company may
allocate new shares to persons other than shareholders in compliance with the
laws and regulations or in the following cases by resolution of Board of
Directors:


 

 

 

 

(1)

When the Company offers to subscribe for new shares or makes the underwriters to
subscribe for new shares in accordance with the Securities Exchange Act (“SEA”);

- 5 -

--------------------------------------------------------------------------------





 

 

 

 

(2)

when the Company issues new shares to increase its capital through public
offering with the resolution of the Board of Directors;

 

 

 

 

(3)

when the Company issues new shares to the members of the Employee Stock
Ownership Association;

 

 

 

 

(4)

when the Company issues new shares upon exercising stock purchase option in
accordance with the Korea Commercial Code;

 

 

 

 

(5)

when the Company issues new shares by the issuance of DR in accordance with the
relevant regulations of SEA;

 

 

 

 

(6)

when the Company issues new shares to foreign investors in accordance with the
Foreign Investment Promotion Act;

 

 

 

 

(7)

when the Company issues new shares to the venture capital firms in accordance
with the Small and Medium Enterprise Inauguration Support Act; or

 

 

 

 

(8)

when the Company issues new shares to the domestic/overseas companies or persons
to achieve the business objects such as introduction of new technology,
improvement of the financial status, or reorganization of the business
structure.

 

 

 

 

 

11.3

In case any shareholder waives or loses its preemptive right, or odd lots occur
in the allocation of new shares, those available shall be disposed of in
accordance with a resolution of the Board of Directors.

Article 12. Capital Increase by Public Subscription, etc.

 

 

12.1

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, with the
method of subscription for new shares and underwriting by underwriters in
accordance with the Securities and Exchange Act and other relevant laws and
regulations.

 

 

12.2

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, with the
method of capital increase by public subscription.

- 6 -

--------------------------------------------------------------------------------




 

 

12.3

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, to
preferably allocate the new shares to the Employee Stock Ownership Association.

 

 

12.4

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, with the
method of issuance of stock depository receipt.

 

 

12.5

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, to
allocate the new shares to the foreign investors in accordance with the Foreign
Investment Promotion Act.

 

 

12.6

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, to
allocate the new shares to the Small and Medium Enterprise Start-up Business
Investment Companies in accordance with Support for Small and Medium Enterprise
Establishment Act.

 

 

12.7

The Company may issue new shares by the resolution of the Board of Directors, to
the extent not exceeding 30/100 of the total number of issued shares, for the
purpose of achieving the management goals including the introduction of new
technologies, improvement of financial structure, and restructuring of business
structure of the Company, to allocate the new shares to domestic or foreign
individual or corporations.

 

 

12.8

In the cases of issuing new shares with the method of 12.1 through 12.7, the
class, the number of shares to be issued and the issue price shall be decided by
the resolution of the Board of Directors.

Article 13. Stock Options

 

 

13.1

The Company may grant to its directors, statutory auditors and employees, who
contribute to, or have the ability to contribute to, the improvement of the
managerial performance of the Company and technical innovation, etc., stock
options as prescribed in Article 340-2 of the Korean Commercial Code (‘Stock
Option’) to the extent not exceeding 10% of its total issued and outstanding
shares by the special resolution of the general meeting of shareholders.
Notwithstanding the above, the Stock Options may not be granted to the

- 7 -

--------------------------------------------------------------------------------




          following persons:

 

 

 

 

(1)

Any shareholder holding more than 10% of the total issued and outstanding shares
of the Company excluding non-voting shares;

 

 

 

 

(2)

Any person who exercises actual influence over such important managerial matters
as the appointment or dismissal of directors and/or statutory auditors; or

 

 

 

 

(3)

A spouse and direct ascendant or descendant of any person described in
subsection (1) or (2) above


 

 

13.2

Shares to be delivered upon exercise of Stock Option (in the event the
difference between the exercise price and market price of the Stock Option is
converted into cash or treasury stocks, it shall mean the shares that form the
basis for calculation of the amount of such difference) shall be registered
common shares or registered preferred shares.

 

 

13.3

The total number of directors, statutory auditors and employees of the Company
to be granted the Stock Options shall not exceed 99% of the total number of
directors, statutory auditors and employees of the Company.

 

 

13.4

The exercise price of the Stock Options shall not be less than the following
amount (This will also apply to the case where the exercise price is adjusted
after the Stock Options is granted);


 

 

 

 

(1)

In the case of issuing new shares, the higher of the actual value of the shares
as of the date of granting the Stock Option and the par value of such shares;
and

 

 

 

 

(2)

In the event the Company transfers its treasury stocks, the actual value of the
shares as of the date of granting the Stock Option.


 

 

13.5

The Stock Options may be exercised in accordance with an agreement to be
separately executed, during the period commencing on the date (‘Commencing
Date’) when two (2) years have been passed after the date of special resolution
of the general meeting of shareholders approving the grant of the Stock Options
and ending on the date when ten (10) years would have been passed after the
Commencing Date.

 

 

13.6

The Stock Options may be exercised by the directors, statutory auditors and
employees,

- 8 -

--------------------------------------------------------------------------------




 

 

 

who have been in office for at least two (2) years from the date of special
resolution of the general meeting of shareholders approving the grant of such
Stock Options. Provided, however, if any director, statutory auditor or employee
who has been granted the Stock Option, dies, resigns or retires due to mandating
age limit or any cause not attributable to such director, statutory auditor or
employee respectively during the above two (2) year period, such director,
statutory auditor or employee or his/her successor may exercise the Stock Option
during the exercise period.

 

 

13.7

Any Stock Option granted may be cancelled by the resolution of the board of
directors of the Company in any of the following cases:


 

 

(1)

A director, statutory auditor or employee voluntarily retires or resigns after
being granted Stock Option;

 

 

(2)

A director, statutory auditor or employee causes material damage to the Company
due to his or her willful or negligent misconduct;

 

 

(3)

Due to bankruptcy or liquidation of the Company, the director, statutory auditor
or employee is not able to exercise the Stock Options; or

 

 

(4)

Any of the causes for cancellation prescribed in the Stock Option Agreement has
occurred.


 

 

13.8

Article 14 shall apply mutatis mutandis to the distribution of dividend for the
new shares issued pursuant to the exercise of the Stock Option.

Article 14. Dividends calculation date for new shares

If the Company issues new shares by way of capital increase with or without
consideration or share dividends, for the purposes of the distribution of
dividends for such new shares, the new shares shall be deemed to have been
issued at the end of the fiscal year immediately preceding the fiscal year in
which such new shares are issued.

Article 15. Alteration of Entry and Registration of Pledge

- 9 -

--------------------------------------------------------------------------------




 

 

15.1

A shareholder desiring an alteration of entry due to transfer of shares by
assignment, sale or other similar cause shall submit an application to the
Company in the form prescribed by the Company together with the relevant share
certificates.

 

 

15.2

A shareholder desiring an alteration of entry due to causes other than transfer
of shares by assignment, sale or other similar cause shall submit an application
to the Company, and evidence of cause, in the form prescribed by the Company
together with the relevant share certificates.

 

 

15.3

A shareholder requiring registration of a pledge on his shares shall submit an
application to the Company in the form prescribed by the Company together with
the relevant share certificates.

 

 

15.4

Upon receiving the above application, the Company shall examine the documents
and enter the transfer into the Register of Shareholders and return to the
applicant the effected share certificates concerned, on which a Representative
Director of the Company shall have affixed his registered seal for confirmation.

Article 16. Reissuance of Share Certificates

 

 

16.1

A shareholder desiring reissuance of a share certificate for reason of partition
or amalgamation of shares, or damage or soiling to share certificates shall
submit an application to the Company in the form prescribed by the Company
together with the share certificates to be canceled. However, when the damage or
soiling is so extreme that the share certificates are not legible, they shall be
deemed as lost, and the following provision shall apply for their replacement.

 

 

16.2

A shareholder desiring issue of new share certificates due to loss of the share
certificates shall submit to the Company an application in the form prescribed
by the Company together with the original or the certified copy of a judgment of
nullification with respect to the share certificates lost.

Article 17. Fees

In cases where Articles 15 and 16 apply, fees may be collected from the
applicants as prescribed

- 10 -

--------------------------------------------------------------------------------




by the Company.

Article 18. Transfer Agent

Notwithstanding the provisions of Article 15 through Article 16, the Company may
have the transfer agent. In this case, the transfer agent, the location where
its services are to be rendered and the scope of its duties shall be determined
by the Board of Directors of the Company and shall be publicly announced. The
Company shall keep the Register of Shareholders or a duplicate thereof at the
location where the transfer agent perform its duties, and have the transfer
agent handle the activities of making entries in the Register of Shareholders,
registering the creation and cancellation of pledges, representing and canceling
the trusts, issuing share certificates, receiving reports, and perform other
related duties. The procedures relating to the activities of the transfer agent
shall be in accordance with the Regulations on Securities Transfer Agency
Services.

Article 19. Report of Address and Seals

 

 

19.1

Shareholders, registered pledgees, and their attorneys shall be reported
immediately to the Company (or to the transfer agent when the Company has the
transfer agent in accordance with Article 18) with their names, addresses and
seals, and changes thereto.

 

 

19.2

An attorney for a shareholder or registered pledgee shall submit to the Company
(or to the transfer agent when the Company has the transfer agent in accordance
with Article 18) a certificate of his Power of Attorney. Any change thereof must
be reported to the Company (or to the transfer agent when the Company has the
transfer agent in accordance with Article 18) by submission of necessary
certificate or evidence.

Article 20. Suspension of Entry to Register of Shareholders

 

 

20.1

In order to ascertain which persons are entitled to exercise voting rights,
receive dividends, or exercise other rights as shareholders or pledges, the
Company shall suspend entry or alteration in the Register of Shareholders during
the period from the day following the last day of each fiscal year to the
closing of the ordinary general meeting of shareholders held

- 11 -

--------------------------------------------------------------------------------




 

 

 

for such fiscal year.

 

 

20.2

The Company shall deem any shareholder whose name appears in the Register of
Shareholders on December 31 to be the shareholders who shall be entitled to
exercise the
rights at the ordinary general meeting held for such fiscal year.

 

 

20.3

This provision may also apply during the period from the date or posting of
notice for
calling an extraordinary general meeting of shareholders to the date on which
such meeting
is held.

Chapter III. BONDS

Article 21. Issuance of Convertible Bonds

 

 

21.1

The company may issue convertible bonds by the resolution of the Board of
Directors to persons other than shareholders provided that the sum of the face
value of the issued convertible bonds shall not exceed fifty billion
(50,000,000,000) Won.

 

 

21.2

In the case mentioned in Paragraph 1 above, in accordance with a resolution of
the Board of Directors, convertible bonds may be issued on condition that only a
part thereof can be converted into shares.

 

 

21.3

Shares to be issued as a result of conversion shall be common shares or
preferred shares and the conversion price, which shall be determined by the
Board of Directors at the time of issuance of the convertible bonds, shall be
equal to or exceed the face value of shares.

 

 

21.4

The period during which conversion may be requested shall commence on the date
three month after the date of issuance of the convertible bonds and end on the
date one day prior to the date of redemption, provided that the Board of
Directors may resolve to adjust the conversion period within the above period.

 

 

21.5

The allocation of the profit for the shares to be issued as a result of
conversion and the payment of interest for convertible bonds shall be in
accordance with Article 14.

Article 22. Issuance of Bonds with Warrants

- 12 -

--------------------------------------------------------------------------------




 

 

22.1

The Company may issue bonds with warrants by the resolution of the Board of
Directors to persons other than shareholders, provided that the total sum of the
face value of the issued bonds with warrants shall not exceed twenty billion
(20,000,000,000) won.

 

 

22.2

The total amount of new shares which may be subscribed for by warrant holders
shall be determined by the Board of Directors, provided that total amount of
such new shares shall not exceed the face value of the bonds with warrants.

 

 

22.3

The shares to be subscribed for by warrant holder shall be common shares or
preferred shares and the subscription price, which shall be determined by the
Board of Directors at the time of the issuance of the bonds with warrants, shall
be equal to or exceed the face value of shares.

 

 

22.4

The period during which a warrant holder may exercise warrant rights for new
shares shall be from the date three (3) month after the date of issuance of the
bonds with warrants to the date one day before the redemption date. The Board of
Directors may resolve to adjust the conversion period within the above period.

 

 

22.5

The allocation of the profit for the shares to be issued as a result of
exercising warrant rights shall be in accordance with Article l4.

CHAPTER IV. GENERAL MEETING OF SHAREHOLDERS

Article 23. Types and Times of General Meetings

 

 

23.1

General meetings of the shareholders of the Company shall be ordinary or
extraordinary.

 

 

23.2

The ordinary general meeting of shareholders shall be convened within three
months following the end of each fiscal period. Extraordinary general meetings
of shareholders may be convened, when necessary, by the resolution of the Board
of Directors or other relevant laws and regulations.

Article 24. Place and Notice of General Meetings

- 13 -

--------------------------------------------------------------------------------




 

 

24.1

All ordinary and extraordinary general meetings of the shareholders may be held
at the Principal Office of the Company or at such other place as may be
determined by the Board of Directors, within or outside the Republic of Korea.

 

 

24.2

Notice from a Representative Director, of each general meeting of the
shareholders of the Company, stating the date, time and place of the meeting and
purposes for which the meeting has been called, shall be delivered in writing or
e-mail at least two (2) weeks prior to the date set for such general meeting;
provided that a general meeting shall, notwithstanding that it has been called
by shorter notice than that specified in this Article, be deemed to have been
duly called if it is so agreed by all the shareholders entitled to attend and
vote at such meeting.

 

 

24.3

The general meeting of shareholders shall not resolve matters other than those
stated in the notice of the meeting unless all the shareholders of the Company
agree otherwise.

Article 25. Quorum Requirement and Method of Resolution

 

 

25.1

Except as otherwise provided for in the following paragraph of this Article 19
or required by mandatory provisions of the Korean Commercial Code or by any
provision of these Articles of Incorporation, resolutions of a general meeting
of shareholders shall be adopted by a simple majority vote of shares entitled to
vote which are present in person or by proxy and such vote shall constitute at
least one-fourth (1/4) of the then issued and outstanding shares of the Company.

 

 

25.2

The following matters shall require the special resolution of a general meeting
of shareholders which shall be adopted by the affirmative vote of at least
two-thirds (2/3) of the shares which are present in person or by proxy and such
vote shall constitute at least one half of the then issued and outstanding
shares of the Company:


 

 

 

 

(1)

Amendment of the Articles of Incorporation;

 

 

 

 

(2)

Merger, consolidation, or sale or transfer of the whole or of an important part
of the business or assets of the Company, including the sale, transfer, or
license of intellectual property other than in the ordinary course of business;

 

 

 

 

(3)

Repurchase or redemption of equity securities, or payment of dividends or other

- 14 -

--------------------------------------------------------------------------------




 

 

 

 

 

distributions on equity securities, except for repurchases of stock held by
officers, employees, directors, or consultants of the Company pursuant to
agreement approved by the Board of Directors;

 

 

 

 

(4)

Dissolution, liquidation, recapitalization, or reorganization of the Company;

 

 

 

 

(5)

Any fundamental change in the business

 

 

 

 

(6)

Making, altering, or rescinding a contract for leasing the whole business, for
giving authority to manage such business, or for sharing with another person all
profits and losses;

 

 

 

 

(7)

Assuming the entire business of another company in excess of US$ 1,000,000;

 

 

 

 

(8)

Entering into an agreement within two years of incorporation to acquire, for
value equivalent to not less that one-twentieth of the capital of the Company,
property existing prior to its incorporation and intended to be continuously
used for purposes of the business;

 

 

 

 

(9)

Removal of a director or a statutory auditor or a representative director;

 

 

 

 

(10)

Issuance of shares at a price less than par value;

 

 

 

 

(11)

Reduction of paid-in capital;

 

 

 

 

(12)

Continuation of the company after its dissolution or its dormancy;

 

 

 

 

(13)

Share split;

 

 

 

 

(14)

Issuance of convertible bonds or bonds with warrants to those who are not
shareholders of the company;

 

 

 

 

(15)

Corporate split;

 

 

 

 

(16)

Appointment of organizing committee members in the event of consolidation; and

 

 

 

 

(17)

Any other matters that require a special resolution of the shareholders at a
general

- 15 -

--------------------------------------------------------------------------------





 

 

 

meeting under the Korean Commercial Code or as agreed upon by the shareholders.

Article 26. Right to Vote, Voting by Proxy

 

 

26.1

In all matters, each shareholder shall have one vote for each share registered
in his name.

 

 

26.2

The Company shall not be entitled to vote in respect of its own shares.

 

 

26.3

A shareholder may exercise his voting right by proxy, having another person
represent him. Any corporation which is a shareholder of the Company may
authorize such person as it thinks fit to act as its representative at any
meeting of the Company and the person so authorized shall be entitled to
exercise the same powers on behalf of that corporation as the corporation could
exercise if it were an individual shareholder of the Company. Any such
representative must submit documentation acceptable to the Company establishing
his power of representation.

Article 27. Presiding Officer of General Meeting

The Representative Director nominated by the foreign shareholder shall preside
at all general meetings of shareholders. If the Representative Director
nominated by the foreign shareholder is absent or fails to preside over a
meeting, then the other Representative Director shall preside over the meeting.
If both Representative Director are absent or fails to preside over the meeting,
then one of other directors nominated by the foreign shareholders shall preside
over the meeting.

Article 28. Maintenance of Order by Chairman

 

28.1

The Chairman of the General Meeting of Shareholders may order any person who
speaks or takes actions to willfully disturb the General Meeting to be
prohibited from speaking, or to be dismissed from the General Meeting.

 

 

28.2

The Chairman of the General Meeting of Shareholders may restrict the time and
frequency of speech of Shareholders when he deems such action to be necessary to
smoothly preside the General Meeting.

- 16 -

--------------------------------------------------------------------------------




Article 29. Minutes

Minutes of the proceedings of general meeting shall be prepared in English and
Korean, and shall be signed or sealed by the Presiding Officer of the meeting
and all Directors present. The minutes shall be kept in the Company’s records.

CHAPTER V. DIRECTORS AND AUDITORS

Articles 30. Number, Qualification and Method of Election

 

 

30.1

The Company shall have five (5) Directors and one Statutory Auditor who shall be
elected at a general meeting of shareholders as prescribed by the Korean laws.

 

 

30.2

The Directors and the Statutory Auditor shall not be required to hold any shares
of stock in the Company as a condition or qualification for holding office. Nor
shall they be disqualified by reason of their being officers, directors, or
shareholders of any other company.

 

 

30.3

Directors shall be elected at the shareholders meeting by affirmative votes of
majority of the shareholders attending the General Meeting of Shareholders and
the approval of the holders of at least 1/4 of total issued and outstanding
shares of the Company. And the cumulative voting provided in Article 382-2 of
the Commercial Code does not apply to the election of Directors.

 

 

30.4

The agenda for election of Statutory Auditor shall be separately resolved from
the agenda for election of Directors.

 

 

30.5

The Statutory Auditor shall be elected by affirmative votes of majority of the
shareholders present at the General Meeting of Shareholders and the approval of
the holders of at least 1/4 of total issued and outstanding shares of the
Company. Provided, however, that any shareholder who holds more than 3/100 of
the total outstanding shares may not exercise his vote in respect of the shares
in excess of the above limit, in the election of auditors under Article 23.1.
For the purpose of calculating the number of shares held by a shareholder, the
number of voting shares held by the largest shareholder and the specially
related persons,

- 17 -

--------------------------------------------------------------------------------




 

 

 

by the persons holding shares in the calculation of the largest shareholder or
the specially related persons, and by the person who have entrusted his voting
rights to the largest shareholder or the specially related persons shall be
added up.

Article 31. Term of Office and Vacancies

 

 

31.1

The term of office of a Director shall be one (1) year. That term of office,
however, shall be extended until the closing of the general meeting of
shareholders convened first following the last fiscal period comprising the
incumbent’s term of office.

 

 

31.2

The Directors shall be eligible for re-election upon the expiration of their
terms of office.

 

 

31.3

The term of office of the Statutory Auditor shall be effective until the closing
of the ordinary general meeting of shareholders held for the last accounts
closing period within three (3) years after the assumption of office of
Statutory Auditor.

 

 

31.4

In the event of any vacancy in the office of Director or Statutory Auditor, the
shareholders shall agree upon and elect a replacement. Replacements shall be
elected in accordance with Article 18 at a general meeting of shareholders that
shall be convened as soon as possible after the vacancy occurs. A substitute
Director shall serve the balance of the term of the person being replaced but a
Statutory Auditor elected as replacement shall serve a new full term of office.

Article 32. Powers and Duties of the Board of Directors

Except as otherwise provided herein, or in the Korean Commercial Code, or in
resolutions adopted at general meetings, the Board of Directors shall decide by
resolution all important matters relating to the daily management of the
business of the Company and shall supervise the management of the Company
carried out by the Representative Directors of the Company. The Board of
Directors shall discuss and decide at least all major matters concerning the
Company.

Article 33. Composition of the Board of Directors, Meetings, Notice and Place of
Meetings

 

 

33.1

The Board of Directors of the Company shall consist of all the directors elected
at the

- 18 -

--------------------------------------------------------------------------------




 

 

 

general meeting of shareholders. Meetings of the Board of Directors shall be
convened by a Representative Director when he deems the same to be necessary or
advisable, or promptly upon the request of any Director in writing.

 

 

33.2

A Representative Director shall send a notice of each meeting of the Board of
Directors, setting forth the date, time, place and agenda of the meeting via
facsimile or e-mail to all Directors and Statutory Auditor, at lease one (1)
week prior to the date set for such meeting.

 

 

33.3

At the meeting, Directors may act only with respect to matters set forth in the
notice, unless all Directors in office otherwise so agree.

 

 

33.4

Irrespective of the foregoing Paragraph 2, meetings of the Board of Directors
may be held without conforming to such procedure set forth above when written
consent thereto has been obtained, prior to the meeting, from all the Directors
and the Statutory Auditor.

 

 

33.5

The meeting of the Board of Directors shall in principle be held at the
registered office of the Company or at other place designated by the Chairman in
convening the meeting, or, as a matter of exception, outside of Korea as decided
by the Board.

 

 

33.6

Upon the written request of one of the Directors specifying the matters to be
discussed, the Chairman of the Board of Directors shall convene an interim
meeting of the Board of Directors at a convenient location.

 

 

33.7

Expenses incurred by the Directors and the Statutory Auditor in attending
meetings of the Board of Directors shall be borne by the Company. Further,
incidental expenses, such as the renting of conference rooms, translators, etc.,
shall be paid by the Company.

 

 

33.8

The meeting of the Board of Directors may be held via video conference subject
to requirement of valid notice per Paragraph 2.

 

 

33.9

The Board shall hold four regular meetings annually, once a quarter (“regular
Board Meetings”) and shall hold additional meetings as necessary (“Special Board
Meetings”)

Article 34. Representative Directors

The Company shall have two (2) independent Representative Directors, who shall
be elected by

- 19 -

--------------------------------------------------------------------------------




the Board of Directors from among its members. Each of the Representative
Directors shall represent the Company independently and shall manage the daily
affairs of the Company, subject to such policies established by the Board of
Directors and the shareholders.

Article 35. Presiding Officer of the Board of Directors

The Representative Director nominated by the foreign shareholder shall serve as
the Chairman of the Board and preside over all meetings of the Board of
Directors. If the Representative Director nominated by the foreign shareholder
is absent or fails to serve as Chairman of any meeting, then the other
Representative Director shall preside over the meeting. If both Representative
Directors are absent or fails to preside over the meeting, then one of other
directors nominated by the foreign shareholders shall preside over the meeting.

Article 36. Adoption of Resolutions

 

 

 

36.1

Should any director be unable to attend the meeting of the Board of Directors,
the absent director shall be deemed to have waived his right to vote in such
meeting. Each director including the Chairman of the Board of Directors shall
have only one (1) vote with no deciding vote in case of a tie.

 

 

36.2

The quorum for transacting business at any meeting of the Board of Directors
shall be a majority of Directors of the Company present in person or by
video-conferencing, provided that such quorum shall require the presence of at
least one (1) director nominated by the foreign shareholder.

 

 

36.3

Unless otherwise provided by applicable laws or any agreements by and among the
shareholders, the resolution of the Board at any meeting of the Board shall be
adopted by an affirmative vote of a majority of the Directors present at such
meeting; provided, however, that the following matters shall be adopted by the
Board with the unanimous votes of all the Directors:

 

 

 

 

(1)

Execution of a technology transfer related contract with any third party with a
contract value in excess of US $1,000,000

 

 

 

 

(2)

Decision to make an investment in excess of US $1,000,000;

- 20 -

--------------------------------------------------------------------------------




 

 

 

 

(3)

Consenting to a director’s transaction with the Company;

 

 

 

 

(4)

Deciding on matters relevant to the issuance of new shares and convertible
debentures that are not governed by the Articles of Incorporation;

 

 

 

 

(5)

Authorizing the issuance of debentures;

 

 

 

 

(6)

Acquisition or disposal of the Company’s assets in excess of US $1,000,000,
which amount shall be automatically increased as of January the 1st of each year
in proportion to any increase in the Consumer Price Index as published by the
Bank of Korea for the previous calendar year;

 

 

 

 

(7)

Any capital expenditure or commitment thereof involving an amount in excess of
US $1,000,000, which amount shall be automatically increased as of January the
1st of each year in proportion to any increase in the Consumer Price Index as
published by the Bank of Korea for the previous calendar year;

 

 

 

 

(8)

Lending or borrowing money in excess of 5 percent of the Company’s annual
turnover; and

 

 

 

 

(9)

Adoption of a new business, abolishment of any of its businesses, merger or
acquisition of all or a substantial portion of shares, assets or business of
another company.

Article 37. Minutes

 

 

37.1

All copies of the minutes of the meetings of the Board of Directors shall be
prepared in English and Korean. The Chairman of the meeting, all other Directors
present and the Statutory Auditor if present at the meeting shall sign such
minutes and affix their seals thereon. The minutes shall be kept in the
Company’s records.

 

 

37.2

Board meetings shall be conducted in English with an interpreter present to
facilitate simultaneous translation into or from Korean, to the extent
necessary. Minutes of all meetings of the Board of Directors and resolutions
adopted in lieu of a meeting, in both Korean and English, shall be kept in the
minutes book of the Company at the Company’s

- 21 -

--------------------------------------------------------------------------------




 

 

 

legal address.

Article 38. Duties of the Statutory Auditor

 

 

38.1

The Statutory Auditor shall inspect the performance of the Directors, and may at
any time ask the directors for a report on the operation of the Company or may
examine the business and financial conditions of the Company.

 

 

38.2

The statutory auditor shall examine the agenda and all documents to be submitted
by a Director to the general meeting of shareholders, and shall present his
opinions at meetings of shareholders as to whether or not the documents contain
provisions which infringe the applicable statutes or the Articles of
Incorporation, or include other matters of undisputable impropriety.

 

 

38.3

The Statutory Auditor shall examine the financial statements and other necessary
or pertinent papers and documents to be submitted by a Representative Director
pursuant to Article 42 of the Articles of Incorporation, and submit the Audit
Report to the Board of Directors within four (4) weeks from the date of receipt
of such documents.

 

 

38.4

The Statutory Auditor may attend and present his opinions at meetings of the
Board of Directors, and shall report to the Board of Directors when he deems any
Director has infringed or is likely to infringe applicable statutes or the
Articles of Incorporation.

 

 

38.5

The Statutory Auditor may demand to convene an extraordinary general meeting of
shareholders by filing with the Board of Directors a written application which
shall state the object and reasons for the convening of the meeting.

 

 

38.6

The Statutory Auditor may not concurrently hold a position of director, manager
or employee of the Company or its subsidiary.

 

 

38.7

The Statutory Auditor may attend and present his opinion at a general meeting of
shareholders deliberating his termination.

 

 

38.8

The Statutory Auditor shall maintain a record in respect to his auditing
activities. In the record, there shall be recorded the main points on which the
auditing activities has been conducted, and the results of the auditing
activities, and the auditors who have carried out

- 22 -

--------------------------------------------------------------------------------




 

 

 

the auditing activities shall sign or seal on it.

Article 39. Election, Duty and Compensation of Officers

 

 

39.1

The Officers of the Company shall be the Senior Vice President, the Vice
President and any other officer the Board of Directors may wish to appoint. All
Officers shall be elected or appointed by the Board of Directors and shall hold
office at the pleasure of such Board.

 

 

39.2

The Officers shall have powers, responsibilities and duties as shall be
designated by the Board of Directors.

 

 

39.3

In principle, only the directors serving in a full time management capacity
(“standing directors”) shall receive compensation from the Company. The
non-standing directors and statutory auditor shall not receive any compensation
from the Company, but they shall be reimbursed for such travel and other
expenses as they may reasonably incur to participate at meeting of the Board of
Directors.

 

 

39.4

Salaries, bonuses and other emoluments of officers and employees of the Company
shall be determined in consultation with the Directors of the Company.

 

 

39.5

Salaries, bonuses and other emoluments of Directors and Statutory Auditor shall
be determined by the resolution of the Board of Directors meeting within the
range resolved in the General Meeting of Shareholders. The agenda for
determining the compensation of Statutory Auditor shall be separately resolved
from the agenda for determining the compensation of Directors.

 

 

39.6

Payment of retirement allowance of Directors, Statutory Auditor and officers
shall be made in accordance with the Regulations on Payment of Retirement
Allowance of Directors and Officers adopted at General Meeting of Shareholders.

- 23 -

--------------------------------------------------------------------------------




CHAPTER VI. ACCOUNTING

Article 40. Fiscal Period

The fiscal period of the Company shall begin on the first date of January each
year and end on the last day of December of that year.

However, the first fiscal period shall begin on the date of incorporation and
end on December 31st of that year.

Article 41. Management Planning and Accounting System

 

 

41.1

The Company shall adopt management planning and accounting systems as in use by
the foreign shareholder, both in format and timetable to the extent feasible,
given the requirements of Korean law and practice.

 

 

42.2

The books and records of the Company shall be audited at least once a year by an
accounting firm which shall be appointed from among reputable accounting firms
with international affiliates (“Independent Auditor”).

 

 

42.3

The Company shall cause the Independent Auditor to provide the shareholders
meeting on an annual basis with audited financial statements prepared in
accordance with generally accepted accounting principle of Korea and of the
U.S.A. The audited financial statements shall be final and binding on the
shareholders as to the revenue, costs, fees, expenses, losses and profits of the
Company, in the absence of manifest error or fraud.

 

 

42.4

Each shareholder shall be entitled to examine, or to appoint a firm of
accountants to examine the books, records. In case of appointment of an
accounting firm, it shall be resolved in the shareholders meeting.

 

 

42.5

The Company shall keep an unaudited semi-financial statements as well as an
unaudited quarterly financial statements in the Company. And the shareholders
who want to see these financial statements can see within the Company’s business
hour.

Article 42. Preparing and Compiling Financial Statements

 

 

42.1

A Representative Director shall prepare the following documents, with their
supplementary data and submit them to the Statutory Auditor six (6) weeks prior
to the date of the general meeting of shareholders after obtaining the approval
of the Board of Directors:

- 24 -

--------------------------------------------------------------------------------




 

 

 

 

(1)

A Balance Sheet as of the end of the fiscal year;

 

 

 

 

(2)

A Profit and Loss Statement for the previous fiscal year;

 

 

 

 

(3)

Proposals for the appropriation of the retained earnings or deficits; and

 

 

 

 

(4)

A Business Report for the previous fiscal year.

 

 

 

The Statutory Auditor shall submit the Audit Report the Directors within four
(4) weeks from receipt of the aforesaid documents from a Representative
Director. The aforesaid documents shall be placed at the registered office of
the Company for inspection by the shareholders for one week prior to
presentation of the same to the ordinary general meeting of shareholders for
approval thereof.

 

 

42.2

A Representative Director shall, when the financial statements referred to above
have been approved by the general meeting of shareholders, make public notice of
the Balance Sheet without delay.

Article 43. Disposition of Profit and Loss

In calculating the profit or loss of the Company for any fiscal period, the
balance remaining form the gross income for such period, after deducting
business expenses including depreciation, interest and corporate and other
taxes, shall be the profit for such fiscal period, and shall be disposed of in
the following order of priority:

 

 

 

 

(1)

Replenishment of any capital deficit carried over from prior years, if any;

 

 

 

 

(2)

Contributions to reserves required by law and such other reserves as may be
decided by the general meeting of shareholders; and

 

 

 

 

(3)

Payment of dividends to shareholders, within one (1) month of the date of
declaration of such dividends.

 

 

 

Article 44. Payment of Dividends

- 25 -

--------------------------------------------------------------------------------




Dividends shall be paid to the shareholders or the pledges of the Company who
have been duly entered in the Register of Shareholders as of the end of each
fiscal year.

CHAPTER VII. ADDENDA

Article 45. Application of the Commercial Code

Matters not specifically provided for herein shall be determined in conformity
with resolutions adopted at meetings of the Board of Directors, with resolutions
adopted at general meetings of shareholders and/or with the relevant provisions
of the Korean Commercial Code as the case may be.

Article 46. Language of Company Documents

All notices, agenda, financial statements, and related documents and reports
made or utilized in relation to meetings of shareholders and Board of Directors
meetings shall be prepared in the English and Korean languages, unless the
shareholders or directors on any specific occasion otherwise so agree.

- 26 -


--------------------------------------------------------------------------------